Citation Nr: 0910925	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-34 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include as due to undiagnosed illness.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
headache disability, to include as due to undiagnosed 
illness.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
joint disorder, to include as due to undiagnosed illness.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
muscle disorder, to include as due to undiagnosed illness.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for blood 
in the colon, to include as due to undiagnosed illness.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a disorder 
manifested by leg cramps, to include as due to undiagnosed 
illness.

9.  Entitlement to service connection for a disorder 
manifested by shortness of breath, to include as due to 
undiagnosed illness.  

10.  Entitlement to service connection for a disorder 
manifested by memory loss, to include as due to undiagnosed 
illness.  

11.  Entitlement to service connection for a disorder 
manifested by fatigue, to include as due to undiagnosed 
illness.  

12.  Entitlement to service connection for a disorder 
manifested by sleeping problems, to include as due to 
undiagnosed illness.  

13.  Entitlement to service connection for a disorder 
manifested by blurred vision, to include as due to 
undiagnosed illness.  

14.  Entitlement to service connection for depression, to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
April 1981, and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).

This case has previously come before the Board.  In April 
2008, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in a 
December 2002 rating decision.  The appellant did not file a 
notice of disagreement and that decision is final.


2.  The evidence added to the record since the December 2002 
rating decision in regard to diabetes mellitus is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

3.  Service connection for a stomach disorder was denied in a 
December 2002 rating decision.  The appellant did not file a 
notice of disagreement and that decision is final.

4.  The evidence added to the record since the December 2002 
rating decision in regard to a stomach disorder is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

5.  Service connection for a headache disability was denied 
in a December 2002 rating decision.  The appellant did not 
appeal file a notice of disagreement and that decision is 
final.

6.  The evidence added to the record since the December 2002 
rating decision in regard to a headache disability is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

7.  Service connection for a joint disorder was denied in a 
December 2002 rating decision.  The appellant did not file a 
notice of disagreement and that decision is final.

8.  The evidence added to the record since the December 2002 
rating decision in regard to a joint disorder is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

9.  Service connection for muscle disorder was denied in a 
December 2002 rating decision.  The appellant did not file a 
notice of disagreement and that decision is final.

10.  The evidence added to the record since the December 2002 
rating decision in regard to a muscle disorder is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

11.  Service connection for blood in the colon was denied in 
a December 2002 rating decision.  The appellant did not file 
a notice of disagreement and that decision is final.

12.  The evidence added to the record since the December 2002 
rating decision in regard to blood in the colon is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

13.  Service connection for hypertension was denied in a 
December 2002 rating decision.  The appellant did not file a 
notice of disagreement and that decision is final.

14.  The evidence added to the record since the December 2002 
rating decision in regard to hypertension is cumulative or 
redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

15.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by bilateral leg 
cramps.  

16.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by shortness of 
breath attributable to service.  

17.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by memory loss.  

18.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by fatigue.  

19.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by sleep 
difficulty.  

20.  The competent evidence establishes that the appellant is 
not currently diagnosed with an eye disorder for VA purposes; 
no eye pathology is shown.  

21.  The competent evidence does not establish that a 
depressive disorder had an onset during service or within a 
relevant presumptive period or is otherwise related to 
service.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied service 
connection for diabetes mellitus, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  The December 2002 rating decision, which denied service 
connection for a stomach disorder, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The December 2002 rating decision, which denied service 
connection for a headache disability, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

4.  The December 2002 rating decision, which denied service 
connection for a joint disorder, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

5.  The December 2002 rating decision, which denied service 
connection for a muscle disorder, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

6.  The December 2002 rating decision, which denied service 
connection for blood in the colon, is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

7.  The December 2002 rating decision, which denied service 
connection for hypertension, is final.  Evidence submitted 
since that decision is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

8.  Chronic disability manifested by bilateral leg cramps was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

9.  Chronic disability manifested by shortness of breath was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

10.  Chronic disability manifested by memory loss was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

11.  Chronic disability manifested by fatigue was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

12.  Chronic disability manifested by sleep difficulty was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

13.  An eye disability was not incurred or aggravated in 
service, and may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).  

14.  A chronic disability manifested by depression was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
October 2001, May 2002, and February 2006 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant on 
June 23, 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F. 3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

The claimant's medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board notes that the Veteran's service medical records 
were evidently lost in approximately 2008.  Under such 
circumstances, VA has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the Veteran's claim is 
undertaken with this duty in mind.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The claimant was also afforded VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  In addition, the appellant was sent notice 
regarding the appropriate disability rating or effective date 
to be assigned in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

I. New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2008).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's April 2008 remand.  The AOJ 
requested the identified VA records, a response from the 
relevant facility has been associated with the claims file, 
and the claims were readjudicated.  The Board notes a June 
2007 supplemental statement of the case reflects a Decision 
Review Officer (DRO) review of the claims contained therein.  

Diabetes Mellitus

The AOJ denied the claim of entitlement to service connection 
for diabetes mellitus in a December 2002 rating decision 
based on a finding that diabetes mellitus was not shown 
during service or within the initial post-service year.  The 
appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

The December 2002 prior final decision reflects that while 
there was a post-service diagnosis of diabetes mellitus, it 
was not shown during service or within the initial post-
service year.  The evidence was reviewed and the claim was 
denied.  The appellant did not file a notice of disagreement 
and that decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the record 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for diabetes mellitus.  The evidence submitted 
since the prior final denial in December 2002 is not new and 
material.  There is no competent evidence of diabetes 
mellitus in service or within the initial post-service year 
and there is no competent evidence relating diabetes mellitus 
to service.  

Initially, and as noted by the August 2004 VA examiner, 
diabetes mellitus is a diagnosed illness.  Thus, the special 
provisions pertaining to undiagnosed illnesses are not 
applicable to this issue.  See 38 C.F.R. § 3.317 (2008).  

In addition, the Board notes the appellant's testimony to the 
effect that he did not have any symptoms of diabetes during 
active service, that there were no laboratory findings of 
elevated glucose or blood sugar readings during service, and 
that diabetes mellitus was diagnosed in approximately 1993.  
Transcript at 14-15.  The Board notes that an August 2004 VA 
examination, report notes diabetes mellitus since 1994, and a 
July 1995 VA record notes possible diabetes mellitus.  
Regardless, the August 2004 VA examiner specifically stated 
that diabetes mellitus was not incurred or aggravated in 
service.  

To the extent that the appellant asserted that he had any 
relevant treatment at a VA facility in 1993 or 1994, 
Transcript at 21 (2008), a response from the relevant 
facility reflects no treatment in 1993, and only a failure to 
report for a scheduled appointment in 1994.  The Board notes 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim for compensation benefits.  Moray 
v. Brown, 5 Vet. App. 211 (1993).  Regardless, the competent 
evidence establishes that diabetes mellitus was not manifest 
in service or within the initial post-service year and that 
post-service diabetes mellitus is not related to service.  

The Board notes that the appellant is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The competent medical evidence was afforded more probative 
value in that it was based on clinical data and reliable 
principles.  At the time of the prior final decision in 
December 2002, it was determined that there was no competent 
evidence of diabetes mellitus during service or within the 
initial post service year and no competent evidence relating 
diabetes mellitus to service.  Then and now, there is no 
competent evidence relating diabetes mellitus to service.  
The evidence added to the record since the December 2002 
rating decision in regard to diabetes mellitus is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for diabetes mellitus is 
denied.  

Stomach Disorder

The AOJ denied service connection for a stomach disorder in a 
December 2002 rating decision based on a finding that service 
treatment records were negative for a stomach disorder and 
that a stomach disorder was not manifest within any relevant 
presumptive period in association with service in the 
Southwest theater of operations.  The December 2002 rating 
decision specifically referenced the January 2002 rating 
decision, in which it was noted that the appellant denied 
stomach or belly pain, nausea, and diarrhea during service.  
The appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, the 
record, as reflected in the January 2002 rating decision, 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a stomach disorder.  The evidence submitted 
since the prior final denial in December 2002 is not new and 
material.  There is no competent evidence of a stomach 
disorder in service or within a relevant presumptive period, 
and no competent evidence relating any stomach disorder to 
service.  

To the extent that the appellant testified that he had 
relevant treatment at a VA facility in 1993 or 1994 and that 
he has been diagnosed with irritable bowel syndrome, 
Transcript at 14 & 21 (2008), the Board notes that a response 
from the relevant facility reflects no treatment in 1993, and 
only a failure to report for a scheduled appointment in 1994.  
Regardless, there is no competent evidence relating a 
separately identifiable chronic stomach disability to 
service, to include as due to undiagnosed illness.  

In that regard, the Board notes that while the appellant is 
competent to report his symptoms, as a layman, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993). 

The Board notes that while a May 2000 VA record reflects 
complaints of upset stomach and diarrhea, the special 
provisions pertaining to undiagnosed illnesses are not 
applicable to the diagnosis of gastroesophageal reflux 
disease (GERD)in March 1996 and esophagitis diagnosed in June 
1996.  See 38 C.F.R. § 3.317 (2008).  In addition, the August 
2004 VA examiner attributed stomach problems/diarrhea to 
irritable bowel syndrome and specifically stated that there 
was no evidence of any undiagnosed illness.  

The Board notes that the appellant's assertions in regard to 
the etiology of any stomach disorder amount to an opinion 
about a matter of medical causation, and there is no 
indication from the record that he has medical training or 
expertise.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim for compensation benefits.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

In addition, while a September 2000 letter VA opinion is to 
the effect that the appellant served in the Persian Gulf and 
had objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by 
symptoms to include those associated with a gastrointestinal 
disorder, and that the appellant's persistent signs and 
symptoms could not be attributed to any know clinical 
diagnosis, In August 2001, gastrointestinal complaints, to 
include diarrhea, were attributed to medication and/or 
spicy/greasy foods, and bilateral gastrocnemius muscle cramps 
were attributed to diabetes mellitus by the August 2004 VA 
examiner.  The August 2004 VA examiner specifically stated 
that there was no evidence of any undiagnosed illness.  

In sum, at the time of the prior final decision in December 
2002, it was determined that the there was no competent 
evidence relating a stomach disorder to service.  Then and 
now, there is no competent evidence relating any separately 
identifiable chronic stomach disability to service, to 
include due to undiagnosed illness.  The evidence added to 
the record since the December 2002 rating decision in regard 
to a stomach disorder is cumulative or redundant and does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for a stomach disorder is 
denied.

Headaches

The AOJ denied entitlement to service connection for a 
headache disability in a December 2002 rating decision based 
on a finding that a headache disability was not shown during 
service or within any relevant presumptive period.  The 
appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the record 
included the service records, post service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a headache disability.  The evidence submitted 
since the prior final denial in December 2002 is not new and 
material.  The competent evidence does not establish a 
headache disability related to service, to include as due to 
undiagnosed illness.  

The Board notes that a December 1999 VA record reflects 
complaints of headaches, and the August 2004 VA examination 
report reflects a history of sharp occipital pains in the 
back of the head since 1984 or 1985, noted to be worse after 
service in the Persian Gulf.  The Board notes that a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  In addition, the Board notes that 
while the appellant is competent to report his symptoms, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Regardless, the competent evidence 
does not establish service incurrence or aggravation of any 
headache disability, to include as due to undiagnosed 
illness.  

In addition, while a September 2000 VA opinion is to the 
effect that the appellant served in the Persian Gulf and had 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by symptoms 
such as headaches and neurological signs and symptoms, and 
that the appellant's persistent signs and symptoms could not 
be attributed to any know clinical diagnosis, the August 2004 
VA examiner specifically stated that there was no evidence of 
any undiagnosed illness.  

To the extent that the appellant asserted that he had any 
pertinent treatment at a VA facility in 1993 or 1994, 
Transcript at 21 (2008), the Board notes that a response from 
the relevant facility reflects no treatment in 1993, and only 
a failure to report for a scheduled appointment in 1994.  
Regardless, the competent evidence does not establish a 
headache disability to service.  

The Board notes that while the December 2002 rating decision 
did not address a theory of entitlement based on undiagnosed 
illness, a new theory of entitlement does not serve as a 
basis to reopen a claim.  Regardless, the competent evidence 
does not establish any headache disability is related to 
service, to include as due to undiagnosed illness.  The 
evidence added to the record since the December 2002 rating 
decision in regard to headaches is cumulative or redundant 
and does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

The Board finds that new and material evidence has not been 
submitted in regard to the claim pertaining to headaches.  
Therefore, the application to reopen the claim of entitlement 
to service connection for a headache disability is denied.  

Joint Disorder

The AOJ denied the claim of entitlement to service connection 
for a joint disorder in a December 2002 rating decision based 
on a finding that a joint disorder was not shown during 
service or within any applicable presumptive period.  The 
appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the record 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a joint disorder.  The evidence submitted 
since the prior final denial in December 2002 is not new and 
material.  Then and now, the competent evidence does not 
establish any separately identifiable chronic disability 
manifested by joint pain related to service, to include due 
to undiagnosed illness.  

The Board notes the appellant's testimony to the effect that 
he had an onset of joint pain upon returning from service in 
the Persian Gulf, and particularly in the joints of his legs 
and shoulders.  Transcript at 16 (2008).  In that regard, the 
Board notes that a determination as to whether any disorder 
manifested by joint pain is related to service requires 
competent evidence.  Importantly, the Board notes that the 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  In a service connection claim, the 
evidence must be weighed and an assessment as to the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary, must be made.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that lay assertions of medical causation 
cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  To the extent that the appellant asserted that he 
had any pertinent treatment at a VA facility in 1993 or 1994, 
Transcript at 21 (2008), the Board notes that a response from 
the identified facility reflects no treatment in 1993, and 
only a failure to report for a scheduled appointment in 1994.  

While a September 2000 VA opinion to the effect that the 
appellant served in the Persian Gulf and had objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by symptoms such as 
joint pain, and that the appellant's persistent signs and 
symptoms could not be attributed to any know clinical 
diagnosis, the April 2004 Gulf War examiner specifically 
stated that there was no evidence of undiagnosed illness, and 
associated the appellant's joint complaints with uncontrolled 
diabetes mellitus.  In addition, the May 2007 VA joints 
examiner stated that it was less than likely that the 
complaints in regard to the joints were related to the 
appellant's bilateral degenerative joint 
disease/chondromalacia of the knees, noting no diagnosis of a 
joint condition during service, and noting no medical 
treatment for a joint disorder since separation.  

In sum, the claim for a joint disorder was denied in a final 
rating decision in December 2002.  Then and now, the 
competent evidence does not establish that any separately 
identifiable chronic disability of the joints is related to 
service, to include due to undiagnosed illness. The evidence 
added to the record since the December 2002 rating decision 
in regard to a joint disorder is cumulative or redundant and 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for a joint disorder is 
denied.

Muscle Disorder

The AOJ denied the claim of entitlement to service connection 
for a muscle disorder in a December 2002 rating decision 
based on a finding that service treatment records were 
negative for a muscle disorder and that a muscle disorder was 
not shown during an applicable presumptive period.  The 
appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the record 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a muscle disorder.  The evidence submitted 
since the prior final denial in December 2002 is not new and 
material.  There is no competent evidence of a muscle 
disorder related to service.  Then and now, the competent 
evidence does not establish any separately identifiable 
chronic disability manifested by muscle symptoms, related to 
service, to include due to undiagnosed illness.  

The Board notes that a January 2001 VA record reflects 
complaints of calf pain, bilaterally, and the appellant 
testified that he had had muscle fatigue in his legs with 
jerking in his legs since service in the Persian Gulf.  
Transcript at 8 (2008).  In that regard, the Board notes that 
a determination as to whether any disorder manifested by 
muscle pain is related to service requires competent 
evidence.  Importantly, the Board notes that the appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  In a service connection claim, the 
evidence must be weighed and an assessment made as to the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that lay assertions of medical causation 
cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  To the extent that the appellant asserted that he 
had any pertinent treatment at a VA facility in 1993 or 1994, 
Transcript at 21 (2008), the Board notes that a response from 
the identified facility reflects no treatment in 1993, and 
only a failure to report for a scheduled appointment in 1994.  

While a September 2000 VA opinion to the effect that the 
appellant served in the Persian Gulf and had objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by symptoms such as 
muscle pain, and that the appellant's persistent signs and 
symptoms could not be attributed to any know clinical 
diagnosis, the April 2004 Gulf War examiner specifically 
stated that there was no evidence of undiagnosed illness.  In 
addition, the May 2007 VA joints examiner stated that it was 
less than likely that any muscle disorder of the legs, to 
include what appeared to be restless leg syndrome, was 
related to degenerative joint disease/chondromalacia of the 
knees, and the competent evidence does not establish any 
separately identifiable chronic disability of the muscles to 
service, to include as due to undiagnosed illness.  

In sum, the claim for a muscle disorder was denied in a final 
rating decision in December 2002.  Then and now, the 
competent evidence does not establish that any separately 
identifiable chronic disability of the leg muscles is related 
to service, to include undiagnosed illness.  The evidence 
added to the record since the December 2002 rating decision 
in regard to leg muscles is cumulative or redundant and does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim.

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for a muscle disorder is 
denied.  

Blood in the Colon

The AOJ denied the claim of entitlement to service connection 
for blood in the colon in a December 2002 rating decision 
based on a finding that there was no competent evidence 
establishing a disorder manifested by blood in the colon 
during service or within any relevant presumptive period.  
The appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the record 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a disorder manifested by blood in the colon.  
The evidence submitted since the prior final denial in 
December 2002 is not new and material.  Then and now, the 
competent evidence does not establish a separately 
identifiable chronic disability manifested by blood in the 
colon related to service, to include as due to undiagnosed 
illness.  

The Board notes the appellant's testimony to the effect that 
he had treatment at a VA facility in 1993 or 1994, Transcript 
at 21 (2008), and that it was found that he had blood in his 
colon upon return from the service in the Persian Gulf.  
Transcript at 16 (2008).  The Board notes that a response 
from the identified VA facility reflects no treatment in 
1993, and only a failure to report for a scheduled 
appointment in 1994.  The Board further notes that a 
determination as to whether any disorder manifested by blood 
in the colon is related to service requires competent 
evidence.  Importantly, the Board notes that the appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and 
current disability.  In a service connection claim, the 
evidence must be weighed and an assessment made as to the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 
5 Vet. App. 211 (1993).  

The Board notes that while a September 2000 VA opinion to the 
effect that the appellant served in the Persian Gulf and had 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by symptoms 
such as gastrointestinal symptoms, and that the appellant's 
persistent signs and symptoms could not be attributed to any 
know clinical diagnosis, the April 2004 Gulf War examiner 
specifically stated that there was no evidence of undiagnosed 
illness, noting a normal colonoscopy one year earlier.  The 
Board notes that a January 1998 biopsy of the gastric antrum 
showed no histopathologic changes and mild acute and chronic 
inflammation of the distal esophagus with normal appearing 
gastric mucosa.  The Board notes that while an August 2001 VA 
record notes laboratory testing had detected blood in the 
stool, the impression of a July 2001 barium enema was 
unremarkable except for small filling defects primarily in 
the cecal area.  In addition, while records dated in February 
2007 note chronic soft stools, the bowel was normal.  

In sum, the claim for blood in the colon was denied in a 
final rating decision in December 2002.  Then and now, the 
competent evidence does not establish that any separately 
identifiable chronic disability manifested by blood in the 
colon is related to service, to include due to undiagnosed 
illness.  The evidence added to the record since the December 
2002 rating decision in regard to blood in the colon is 
cumulative or redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

The Board finds that new and material evidence has not been 
submitted.  There is no competent evidence of a separately 
identifiable chronic disability manifested by blood in the 
colon.  Therefore, the application to reopen the claim of 
entitlement to service connection for blood in the colon is 
denied.

Hypertension

The AOJ denied service connection for hypertension in a 
December 2002 rating decision based on a finding that there 
was no competent evidence establishing that hypertension was 
manifest in service or within the initial post-service year.  
The appellant did not file a notice of disagreement.  In a 
September 2004 rating decision, the AOJ determined that no 
new and material evidence had been submitted sufficient to 
reopen the claim.

At the time of the prior final decision in December 2002, and 
as reflected in a January 2002 rating decision, the records 
included the service records, post-service records, and the 
appellant's statements.  The evidence was reviewed and the 
claim was denied.  The appellant did not file a notice of 
disagreement and that decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  



Since that determination, in March 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for hypertension.  The evidence submitted since 
the prior final denial in December 2002 is not new and 
material.  Then and now, the competent evidence does not 
establish that hypertension had an onset in service or within 
the initial post-service year or is otherwise related to 
service.  The Board notes that hypertension is a diagnosed 
illness.  Thus, the special provisions pertaining to 
undiagnosed illnesses are not applicable to this issue.  See 
38 C.F.R. § 3.317 (2008).  

The Board notes the appellant's testimony to the effect that 
he had no elevated blood pressure readings during service.  
Transcript at 17.  To the extent that the appellant has 
related hypertension to service, the Board notes that while 
the appellant is competent to report his symptoms, his 
assertions in regard to the etiology of hypertension amount 
to an opinion about a matter of medical causation, there is 
no indication from the record that he has medical training or 
expertise.  In addition, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

The Board notes that the December 2002 rating decision noted 
a post-service diagnosis of hypertension.  Then and now, 
however, the competent evidence does not establish 
hypertension in service or within the initial post-service 
year or that hypertension is related to service.  The 
evidence added to the record since the December 2002 rating 
decision in regard to hypertension is cumulative or redundant 
and does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for hypertension is denied.



II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
§§ 1110, 1131 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).  Service connection may also 
be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the appellant's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2008).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or 

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue  (2) Signs or symptoms involving skin  (3) 
Headache  (4) Muscle pain  (5) Joint pain  (6) Neurologic 
signs and symptoms  (7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system (upper 
or lower)  (9) Sleep disturbances  (10) Gastrointestinal 
signs or symptoms  (11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.   
38 C.F.R. § 3.317.

Adjudication of a veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the appellant.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's most recent remand.  The AOJ 
requested the identified VA records, a response from the 
relevant facility has been associated with the claims file, 
and the claims were readjudicated.  

The record reflects service in the Persian Gulf.  The Board 
notes that while service connection may be warranted for 
"medically unexplained chronic multisymptom illness," such as 
muscle pain, signs and symptoms involving the respiratory 
system, neurologic signs and symptoms, neuropsychological 
signs or symptoms, chronic fatigue, and sleep disturbances, 
in this case, the competent evidence does not establish that 
the appellant's complaints in regard to leg cramps, shortness 
of breath, memory loss, fatigue, sleep difficulty, blurred 
vision or depression result in separately identifiable 
chronic disability.  Thus, the Board finds that the appellant 
does not have chronic disability manifested by leg cramps, 
shortness of breath, memory loss, fatigue, sleep difficulty, 
blurred vision or depression due to undiagnosed illness, or 
otherwise related to in-service disease or injury.  

First, in regard to leg cramps, the August 2004 VA Gulf War 
VA examiner stated that there was no evidence of any 
diagnosed illness, and the May 2007 VA muscles examiner 
specifically stated that the objective data did not support a 
diagnosis in association with the Veteran's complaints 
pertaining to the bilateral muscles of the legs, noting no 
treatment for the muscles and/or any diagnosis of a chronic 
disorder in relation to the bilateral muscles of the legs.  

The Board notes that a determination in this case requires 
competent evidence.  In that regard, although competent to 
report his symptoms, as a layperson, the appellant's opinion 
alone is not sufficient upon which to base a determination as 
to diagnosis or etiology in this case.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, the Board notes that while a January 2001 
record reflects complaints of calf pain, on examination no 
calf tenderness was noted.  The Board notes that pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Such a "pain alone" claim must fail 
when there is no sufficient factual showing that the pain 
derives from an in-service disease or injury.  Id.  In this 
case, the Board finds that the competent evidence does not 
establish that the appellant has a separately identifiable 
chronic disability in regard to the bilateral leg muscles.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens, Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  

In that regard, the Board notes while it was noted in a 
September 2000 VA letter, that the appellant had objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by symptoms such as 
muscle pain, and the opinion was that the appellant's 
persistent signs and symptoms could not be attributed to any 
known clinical diagnosis, the August 2004 VA examination 
report specifically notes no evidence of undiagnosed illness 
and the May 2007 VA examination report specifically notes no 
clinical data to support a diagnosis in regard to the leg 
muscles.  In a May 2005 VA record nocturnal calf muscle 
cramps were attributed to diabetic neuropathy.  The appellant 
is not service connected for diabetes mellitus.  

In this case, the Board has accorded more probative value to 
the August 2004 and May 2007 VA opinions to the effect that 
there is no separately identifiable chronic disability 
manifested by leg cramps.  The examiners reviewed the claims 
file and both of the opinions provided are based upon 
clinical evaluation and supported by treatment records.  The 
Board finds that there is no separately identifiable chronic 
disability of the bilateral leg muscles.  The Board notes 
that the September 2000 opinion was not rendered in 
association with a review of the claims file, and while such 
does not necessarily negate all probative value, in this 
case, the Board finds the 2004 and 2007 VA opinions to be 
more probative.  The VA opinions are supported by clinical 
findings and based on reliable principles. 

Therefore, the claim for service connection for a separately 
identifiable disability manifested by leg cramps, based on 
direct service connection, to include as due to undiagnosed 
illness, fails.

Next, in regard to shortness of breath, on VA Gulf War 
examination in August 2004, the lungs were clear and 
complaints of shortness of breath were attributed to 
deconditioning and obesity.  The examiner specifically stated 
that there was no evidence of undiagnosed illness.  

The Board notes that a determination in this case requires 
competent evidence.  In that regard, although competent to 
report his symptoms, as a layperson, the appellant's opinion 
alone is not sufficient upon which to base a determination as 
to diagnosis or etiology in this case.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, while the record reflects complaints of 
shortness of breath, the impression of chest x-ray 
examination in April 1995 was no acute cardiopulmonary 
disease.  In addition, in March 2000, September 2000, and 
January 2001, the lungs were noted to be clear to 
auscultation and percussion, and records dated in April 2001 
and August 2001, reflect equal chest excursion, good air 
exchange, and no wheezing or crackles.  In January 2005, the 
lungs were clear, and no complaints of shortness of breath or 
chest pain were noted in September 2005.  While a February 
2006 record notes the appellant's complaints of 'pneumonia' 
and bronchitis, and reflects that deep breathing caused him 
to start coughing, on examination the lungs were clear.  
Regardless, the competent evidence does not establish a 
separately identifiable chronic disability manifested by 
shortness of breath related to service, to include 
undiagnosed illness.  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens, Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  

In that regard, the Board notes while it was noted in a 
September 2000 VA letter, that the appellant had objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by symptoms such as 
shortness of breath, and the opinion was that the appellant's 
persistent signs and symptoms could not be attributed to any 
known clinical diagnosis, as noted, the August 2004 Gulf War 
VA examination report specifically notes no evidence of 
undiagnosed illness.  Rather, shortness of breath was 
attributed to obesity and deconditioning.  

In this case, the Board has accorded more probative value to 
the August 2004 VA opinion to the effect that there is no 
separately identifiable chronic disability manifested by 
shortness of breath.  The examiner reviewed the claims file 
and the opinion provided is based upon clinical evaluation.  
The Board finds that there is no separately identifiable 
chronic disability manifested by shortness of breath related 
to service.  The Board notes that the September 2000 opinion 
was not rendered in association with a review of the claims 
file, and while such does not necessarily negate all 
probative value, in this case, the Board finds the 2004 VA 
opinion to be more probative.  The 2004 VA opinion is 
supported by clinical findings and based on reliable 
principles. 

Therefore, the claim for service connection for a separate 
identifiable disability manifested by shortness of breath, 
based on direct service connection, to include as due to 
undiagnosed illness, fails.  

In regard to memory loss, fatigue, and sleep difficulty, the 
Board finds that the competent evidence does not establish a 
separately identifiable chronic disability manifested by 
memory loss, fatigue, or sleep difficulty.  Thus, service 
connection is not warranted.  

The Board notes that while records, dated in April 2000 and 
September 2000, reflect complaints of memory loss, to include 
difficulty remembering to take his daily medications, on VA 
examination in August 2004, cranial nerves were noted to be 
intact, and his complaints of memory loss were attributed to 
a possible Vitamin B12 deficiency.  In addition, fatigue was 
related to obesity, deconditioning and depression.  The Board 
notes that the Veteran is not service connected for 
depression.  Further, a May 2006 record notes sleep 
difficulty due to increased neck pain, and the August 2004 VA 
examiner attributed sleep difficulty to insomnia, not 
service, and the examiner specifically stated that there was 
no evidence of undiagnosed illness.  

As noted, a determination in this case requires competent 
evidence, and while the appellant is competent to report his 
symptoms, as a layperson, his opinion alone is not sufficient 
upon which to base a determination as to diagnosis or 
etiology in this case.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the competent evidence 
does not establish that the appellant has a separately 
identifiable chronic disability in regard to memory loss, 
fatigue or sleep difficulty.  The Board notes that in the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As noted, in comparing positive and negative evidence, the 
Board may favor the opinion of one competent medical 
professional over that of another, as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  It is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence of record.  See Owens, 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].  

In that regard, the Board notes while it was noted in a 
September 2000 VA letter, that the appellant had objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by symptoms such as 
neurological signs and symptoms, sleep disturbance, and 
fatigue and the opinion was that the appellant's persistent 
signs and symptoms could not be attributed to any known 
clinical diagnosis, the August 2004 VA examination report 
specifically notes no evidence of undiagnosed illness.  

In this case, the Board has accorded more probative value to 
the August 2004 VA examination report and opinion to the 
effect that there is no evidence of a separately identifiable 
chronic disability manifested by memory loss, fatigue or 
sleep difficulty, to include as due to undiagnosed illness.  
The examiner reviewed the claims file and the opinion 
provided is based upon clinical evaluation and supported by 
treatment records.  The Board finds that there is no 
separately identifiable chronic disability manifested by 
memory loss, fatigue, or sleep difficulty.  The Board notes 
that the September 2000 opinion was not rendered in 
association with a review of the claims file, and while such 
does not necessarily negate all probative value, in this 
case, the Board finds the August 2004 VA opinion to be more 
probative.  The August 2004 VA opinion is supported by 
clinical findings and based on reliable principles. 

Therefore, the claims for service connection for memory loss, 
fatigue, and sleep impairment, based on direct service 
connection, to include as due to undiagnosed illness, fail.

In regard to the claim pertaining to blurred vision, the 
Board finds that service connection is not warranted.  
Initially, the Board notes that a January 2001 VA record 
reflects presbyopia.  

Refractor error of the eyes is not considered a disability 
for purposes of service connection.  For a determination of 
entitlement to VA benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Although VA regulations do not specifically define what 
constitutes a refractive error, presbyopia is noted as a type 
of refractive error in VA Manual M21-1MR, Part III, Subpart 
iv, Chapter 4, Section B, para. 10(d).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990) (service connection may not be granted for defects of 
congenital, developmental, or familial origin, unless the 
defect was subject to a superimposed disease or injury).

As noted, a determination in this case requires competent 
evidence.  In that regard, although competent to report his 
symptoms, as a layperson, the appellant's opinion alone is 
not sufficient upon which to base a determination as to 
diagnosis or etiology in this case.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, while it was noted in a September 2000 VA 
letter, that the appellant had objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by symptoms such as neurological 
signs and symptoms and the opinion was that the appellant's 
persistent signs and symptoms could not be attributed to any 
known clinical diagnosis, the August 2004 VA examination 
report specifically notes no pathology in association with 
blurred vision and no evidence of undiagnosed illness.  The 
August 2004 VA examiner noted that the appellant's blurred 
vision was corrected by glasses and the examiner specifically 
stated that blurred vision was not considered to be 
pathological in this case. 

In this case, the Board finds that the competent evidence 
establishes that the appellant does not have a separately 
identifiable chronic disability in regard to blurred vision.  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens, Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  

In this case, the Board has accorded more probative value to 
the August 2004 VA opinion to the effect that there is no 
separately identifiable chronic disability manifested by 
blurred vision.  The August 2004 VA examiner reviewed the 
claims file and the opinion provided is based upon clinical 
evaluation.  The Board finds that there is no separately 
identifiable chronic disability in association with blurred 
vision for VA compensation purposes.  The Board notes that 
the September 2000 opinion was not rendered in association 
with a review of the claims file, and while such does not 
necessarily negate all probative value, in this case, the 
Board finds the August 2004 VA opinion to be more probative.  
The Board notes that a mere transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The August 2004 VA 
opinion is supported by clinical findings and based on 
reliable principles. 

Therefore, the claim for service connection for a separately 
identifiable disability manifested by blurred vision, based 
on direct service connection, to include as due to 
undiagnosed illness, fails.

In regard to depression, an August 2001 record notes that a 
depression screen was negative, while a February 2006 record 
notes that a depression screen was positive.  Regardless, and 
to the extent that a February 2007 record reflects that the 
appellant has a diagnosis of depression, the competent 
evidence does not establish a depressive disorder related to 
service, to include as due to undiagnosed illness.  

The Board notes that a determination in this case requires 
competent evidence.  In that regard, although competent to 
report his symptoms, as a layperson, the appellant's opinion 
alone is not sufficient upon which to base a determination as 
to diagnosis or etiology in this case.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, while it was noted in a September 2000 VA 
letter, that the appellant had objective indications of 
chronic disability resulting from an illness or combination 
of illnesses, and the opinion was that the appellant's 
persistent signs and symptoms could not be attributed to any 
known clinical diagnosis, the August 2004 VA examination 
report specifically notes no evidence of undiagnosed illness.  

In comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over 
that of another, as long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It is the Board's fundamental responsibility to 
evaluate the probative value of all medical and lay evidence 
of record.  See Owens, Gabrielson v. Brown, 7 Vet. App. 36 
(1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  

In this case, the Board has accorded more probative value to 
the August 2004 VA opinion to the effect that the appellant 
does not have disability due to undiagnosed illness.  The 
examiner reviewed the claims file and the opinion provided is 
based upon clinical evaluation and supported by treatment 
records.  The Board notes that the September 2000 opinion was 
not rendered in association with a review of the claims file, 
and while such does not necessarily negate all probative 
value, in this case, the Board finds the August 2004 VA 
opinion to be more probative.  The opinion is supported by 
clinical findings and based on reliable principles.  In this 
case, the competent evidence does not establish a depressive 
disorder related to service.  Therefore, the claim for 
service connection for depression based on direct service 
connection, to include as due to undiagnosed illness, fails.

The preponderance of the evidence is against the claims on 
appeal and there is no doubt to be resolved.  Consequently, 
the benefits sought on appeal are denied.  


ORDER

The application to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.

The application to reopen the claim of entitlement to service 
connection for a stomach disorder is denied.

The application to reopen the claim of entitlement to service 
connection for a headache disability is denied.

The application to reopen the claim of entitlement to service 
connection for a joint disorder is denied.  

The application to reopen the claim of entitlement to service 
connection for a muscle disorder is denied.

The application to reopen the claim of entitlement to service 
connection for blood in the colon is denied.  

The application to reopen the claim of entitlement to service 
connection for hypertension is denied.

Service connection for a disorder manifested by leg cramps is 
denied.

Service connection for a disorder manifested by shortness of 
breath is denied.  

Service connection for a disorder manifested by memory loss 
is denied.  

Service connection for a disorder manifested by fatigue is 
denied.  

Service connection for a disorder manifested by sleeping 
problems is denied.  

Service connection for a disorder manifested by blurred 
vision is denied.  

Service connection for depression is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


